Exhibit 10.23

ULTICOM LETTERHEAD

 

 

CONFIDENTIAL AND PERSONAL

 

August 6, 2008

 

Osman Duman

90 Troy Drive

Short Hills, NJ 07078

 

Dear Osman:

 

This letter provides you with important, confidential information regarding your
vested stock options in connection with your termination of employment with
Ulticom, Inc.

 

In accordance with your stock option agreement and the governing option plan(s),
you have ninety (90) days from the last date of your employment with the Company
to exercise all of your stock options that have vested as of such date. As stock
option exercises are currently prohibited, we want to ensure that you have at
least 30 days to exercise your vested stock options after stock option exercises
can resume. Consequently, if there are less than 30 days left in your 90-day
exercise period or if the 90-day period has expired when the Company provides
written notice to you that option exercises can resume (this notice is called
the “Option Notice”), you will have 30 days from the date of the Option Notice
to exercise your vested stock options. Please note that, in any event, any
extension of your stock option exercise period may not extend beyond 10 years
from the original date of grant of your stock options.

 

We are pleased to provide this accommodation; however, you, in turn, must help
us by providing us with timely contact information so that we can provide the
Option Notice.

 

By countersigning this letter, you acknowledge and agree that the address that
you provide below (this address is called the “Notice Address”) is the address
to which the Company shall deliver the Option Notice, and that the Notice
Address will only be changed upon your written notice to my attention at the
Company by first class prepaid mail or overnight courier of any change in such
notice address. The Company will send only one Option Notice to you at your then
current Notice Address, so it is critical that you keep us apprised of your
latest preferred Notice Address.

 

 

Notice Address:  90 Troy Drive

 

Short Hills, NJ 07078

 

 

Please address any questions regarding this letter to me. Otherwise, please
complete the Notice Address above and sign and date this letter below, then
return it to me (after retaining a copy for yourself).

 

 

Sincerely yours,

 

 

Ulticom, Inc.

 

 

 

By:

/s/ Marie Berdini

 

Name: Marie Berdini

 

Title:

Director, Human Resources

EMPLOYEE

 

/s/ Osman Duman

Name: Osman Duman

Date: August 19, 2008

 

 